Citation Nr: 1014894	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1972 and from April 1973 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Winston-Salem, North Carolina RO.  

The Board notes that in December 2008 the Veteran requested 
that his file be transferred to the Columbia, South Carolina 
RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The current diagnosis of PTSD is shown as likely as not 
to be due to a verified stressor from the Veteran's period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disorder manifested by PTSD is due to a stressor that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veterans lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Corroboration does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In December 2004, the Veteran claimed service connection for 
PTSD.  

First addressing the matter of diagnosis, the Board notes 
that the claims file includes the report of a private 
psychological examination, conducted in November 2004, 
reflecting the examiner's diagnosis of PTSD.  (The examiner 
also provided another Axis I diagnosis of dysthymic disorder 
and assigned a GAF of 35).  

The Board finds that the diagnosis of PTSD is consistent with 
other evidence of record, including records of VA treatment 
from July 2008 where the Veteran was screened for PTSD and 
the result was listed as positive.  

Next addressing the requirement of a nexus between an alleged 
stressor and current symptoms, the Board notes that the 
Veteran has reported two in-service stressors.  

In connection with the November 2004 private psychological 
examination, the physician indicated that the Veteran 
reported his stressors as almost being crushed between the 
USS Ponce and a troop transport in 1971 and that while on the 
USS Hundley he witnessed the death of "a kid" who had been 
on a working party.  The physician indicated that the Veteran 
had nightmares about both of those stressors.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki supra.  

In this case, the RO had requested information from the U.S. 
Armed Services Center for Unit Records Research (CURR) to 
corroborate the claimed events.  

In August 2006 CURR responded that they had reviewed the 1971 
command history for the months of November and December and 
that the history and deck logs did not document the Veteran 
falling off a small boat.  Furthermore, in an August 2005 
formal finding by the RO, it was determined that there was 
not enough information to verify that the Veteran witnessed 
the death of a kid killed in a working party.  

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

However, the identified stressor that dealt with the death or 
injury of another seaman could not be independently verified 
so as to support a current diagnosis of PTSD. 

The Board notes that the March 2005 "buddy" statement from 
E.T. Jr. indicated that he had served with the Veteran on the 
USS Ponce LPD-15.  He reported that, in the winter of 1971, 
while doing small boat operations as a driver, the Veteran 
served as the boat's "Bow Hook."  

Reportedly, during boat operations in rough waters, the 
Veteran fell overboard and "went down three times and almost 
lost his life."  E.T Jr. further indicated that another 
seaman and he were able to pull the Veteran from the water.  
The Board finds the statement from E.T. Jr. to be credible; 
hence, it serves to corroborate the Veteran's claimed 
stressor.  

The Board also notes that service treatment records from July 
1971 indicate that the Veteran reported to the USS Ponce.  
Furthermore, a medical surveillance questionnaire noted that 
the Veteran had worked as with the deck force from March 1971 
to December 1972.  

Under these circumstances, as at least one event has been 
identified as being of sufficient severity to support a 
diagnosis of PTSD, the service connection is warranted.  

The in-service stressful experience of near drowning has been 
corroborated by his "buddy" statement and is consistent 
with his duties during that time he was active duty.  
Moreover, a private examiner E.W.H., M.D., established a link 
between the Veteran's current PTSD and this stressor.  

The Board notes that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: (1) a person 
must have been "exposed to a traumatic event" in which the 
person "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or threat to the physical integrity of self 
or others," and (2) "the person's response must have 
involved intense fear, helplessness, or horror."  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997), quoting DSM-IV.  

The Board accordingly finds that the Veteran's in-service 
stressor meets these criteria and supports the current 
diagnosis of PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for PTSD is warranted in this 
case. 


ORDER

Service connection for PTSD is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


